Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are “Ming” and “Golias,” both cited on the EPO search report in the corresponding case.  Ming discloses a water wave simulation method hwere in the water surface is represented by a height map (page 33, last sentence).  This height map corresponds to the water wave map of the invention.  The wave height in a new frame, i.e., a next frame, depends on the current height of the wave, i.e., in the current frame (page 37, lines 4-6).  This implies acquiring a current wave map. Only the area around a moving object, i.e., a target water region where a dynamic object is located, needs to be simulated (page 46, lines 1-2).  Rendering is based on normals, which are computed based on the wave height map (page 54, penultimate paragraph).  Ming suggests to determine the normal during rendering.  Golias discloses the similar limitation that the water surface is also represented by a height field.  The height at a current time depends on the height at previous times (Equation 2-25).  Normals are used during rendering (section 3.1.1).  Neither reference suggests the claimed diffusion attenuatioin matrix as claimed.  
As presently cited, after the water wave injection displacement and the water wave diffusion attenuation matrix are acquired, the terminal may perform the attenuation processing on the water wave map (see Fig. 4 and paragraphs 63 to 71 of the specification).  Specifically, the terminal acquires a product of the water wave injection displacement and the water wave diffusion attenuation matrix corresponding to the dynamic object as an attenuation parameter matrix, and then superposes values in the attenuation parameter matrix to the water wave map corresponding to the target water body region where the dynamic object is located in the current image frame to obtain the attenuated water wave map.  When the values in the attenuation parameter matrix are superposed to the water wave map corresponding to the current image frame, a center point of the attenuation parameter matrix may be matched with a center point of the water wave map first, and then the values of elements in the attenuation parameter matrix are superposed to corresponding vertexes of the water wave map based on the center point.  The method can offset the attenuated water wave map in a direction opposite to a movement direction of the dynamic object according to a location offset of the dynamic object to obtain an offset water wave map.  Because the attenuated water wave map uses the dynamic object as a center, if the water wave map is directly used for iterative rendering, the water wave always follows the role to move in the rendered next image frame.  However, the real water wave does not follow the role to move, but lags behind the role.  Based on this, this embodiment provides the manner of offsetting the attenuated water wave map in a direction opposite to a movement direction of the dynamic object to create a lag sense of the water wave, so as to simulate the realistic water wave effect.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715